department of the treasury q1 internal_revenue_service washington d c tax exempt and sovernment entities division sep - uil am ep kar ‘ legend taxpayer a taxpayer c court c case d county v state w state y date ‘date date date date trust t company u ira x - amount dear this is in response to the date correspondence submitted by your authorized representative on your behalf as supplemented by correspondence dated date date date date and date in which your authorized representative requests a series of letter rulings under sec_401 and sec_408 of the internal_revenue_code code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date at age not having attained his required_beginning_date as that term is defined in code sec_401 at his death taxpayer a owned an individual_retirement_account ira x with company u from which he had not commenced taking minimum required distributions taxpayer a was a resident of state w at the time of his death on date taxpayer a executed both his last will and testament and trust t also dated the same date is an ira x account application executed by taxpayer a under section of that application entitled ira beneficiary designation taxpayer a designated as his primary beneficiary the following as stated in wills no contingent or other beneficiaries are listed on the form article ll of taxpayer a’s last will and testament provides that the will is intended to direct the disposition of property over which taxpayer a has the power of testamentary_disposition at his death article iv of the will states that taxpayer a may leave a memorandum identifying individual bequests of automobiles jewelry or other personal_property and further states that the executor will beneficiaries and heirs shall be bound by the provisions of any such letter as if the provisions thereof were set out in this will article v of the will states that all remaining property the residuary_estate is bequeathed to the trustee of trust t is irrevocable after the death of article ii d of trust t provides that trust t taxpayer a article vii of trust t describes the division of trust assets after taxpayer a’s death under article vii a the trustee of trust t is directed to distribute certain state y real_estate including the contents of the home to another beneficiary under article vii b the trustee is directed to distribute to another beneficiary the proceeds of the sale of certain state w real_estate article vii c provides for distribution of the remainder of the trust assets to eight named individuals in specified percentages taxpayer c is one of eight residuary beneficiaries listed under trust t taxpayer c was alive as of the date of this ruling_request on date taxpayer a’s personal representative initiated case d in which he petitioned court c county v state w which is represented to be a court of competent jurisdiction to issue an order that the phrase as stated in wills in the above-referenced ira x beneficiary designation is a specification of trust t as beneficiary of ira x and specifically that the eight named beneficiaries of the residual assets under trust t be treated as the designated beneficiaries of ira x on date court c issued an order adopting the request although the petition and order issued by court c in case d provide that the rules regarding designation of beneficiaries under iras and distributions from those iras are principally governed by the code and income_tax regulations regulations court c’s order is made solely under the laws of state w ira x’s value as of taxpayer a’s death was amount based on the above facts and representations you through your authorized representative request the following letter rulings because the ira x beneficiary designation as interpreted under state law by court c resulted in the eight individuals named in trust t being treated as directly-named beneficiaries under ira x’s beneficiary designation taxpayer c qualifies as a designated_beneficiary pursuant to code sec_401 and sec_1_401_a_9_-4 question and answer-3 of the regulations that pursuant to code sec_401 the eight individuals named in trust t are the designated beneficiaries of ira x that the separate_account rules under sec_1_401_a_9_-8 q a-2 of the regulations are applicable for purposes of determining minimum required distributions from taxpayer a’s ira x that as a designated_beneficiary taxpayer c is entitled to take minimum required distributions from his respective share of the inherited ira x under the life_expectancy_rule of code sec_401 based on his life expectancy without regard to the life expectancies of the other individuals mentioned in article vii c of trust t with respect to your letter_ruling requests code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 a shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee-- i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 defines designated_beneficiary as any individual designated as a beneficiary by the employee ira holder sec_1_401_a_9_-4 of the regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan so provides by an affirmative election by the employee or the employee’s surviving_spouse specifying the beneficiary under these regulations a designated_beneficiary need not be specified by name in the plan or by the employee to the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan the members of a class of beneficiaries capable of expansion or contraction will be treated as being identifiable if it is possible to identify the class member with the shortest life expectancy q a-1 further provides that the ‘passing of an employee’s interest to an individual under a will or otherwise under applicable state law will not make that individual a designated_beneficiary under sec_401 of the code unless that individual is designated as a beneficiary under the plan sec_1_401_a_9_-4 of the regulations q a-3 provides in relevant part that only individuals may be designated beneficiaries for purposes of sec_401 of the code a person who is not an individual such as the employee's estate may not be a designated_beneficiary under q a-3 of sec_1_401_a_9_-4 of the regulations if a person other than an individual is designated as a beneficiary the employee will be treated as having no designated_beneficiary for purposes of sec_401 of the code however under sec_1_401_a_9_-4 q a-5 if a_trust is named as beneficiary of an employee or ira owner the beneficiaries of the trust will be treated as having been designated as beneficiaries provided certain requirements are satisfied that are outlined in sec_1_401_a_9_-4 q a-5 b those requirements are met if the trust is a valid trust under state law or would be but for the fact that there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable within the meaning of sec_1_401_a_9_-4 q a-1 from the trust instrument and the trust documentation is provided to the plan_administrator as provided in sec_1_401_a_9_-4 q a-6 if those requirements are met the beneficiaries of the trust with respect to the trust's interest in the ira may be considered designated beneficiaries for purposes of determining the distribution period for payment of benefits from the ira under sec_401 sec_1_401_a_9_-4 of the regulations q a-4 a provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death with respect to your ruling requests taxpayer c seeks a ruling that the language as stated in wills in the ira beneficiary designation form should be treated as a designation of trust t as the beneficiary of ira x and the beneficiaries of the residual assets under trust t should be treated as the designated beneficiaries’ for purposes of sec_401 sec_1_401_a_9_-4 q a-1 of the regulations provides that a designated_beneficiary is an individual who is designated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan so provides by an affirmative election by the employee or the employee’s surviving_spouse specifying the beneficiary under these regulations a designated_beneficiary need not be specified by name in the plan or by the employee to the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan thus the beneficiary designation need not identify a beneficiary by name as was the case here as long as the beneficiary is identifiable under the plan ’ do not believe that the beneficiaries of the ira are identifiable from the language on the form as stated in wills this language names no one and otherwise provides insufficient information to identify the ira beneficiaries from the face of the form in this case we taxpayer c argues that the language as stated in wills should be read asa designation of trust t as beneficiary and under sec_1_401_a_9_-4 q a-5 that the beneficiaries of trust t are designated beneficiaries for purposes of sec_401 however we believe this argument fails under the facts of this case the beneficiary designation form makes no mention of trust t thus we note that the regulations do not provide that the beneficiary be reasonably identifiable or identifiable with reasonable certainty or other qualifying language rather the person who is beneficiary must be identifiable without qualification do not believe that trust t can be said to be named as a beneficiary of the employee as required by sec_1_401_a_9_-4 q a-5 as ira x had no designated_beneficiary at taxpayer a’s death on date taxpayer a’s estate was the beneficiary of taxpayer a’s ira x at the time of his death except for certain exceptions not applicable here sec_1_401_a_9_-4 q a-3 of the regulations provides that where an estate is designated_beneficiary the decedent will be treated as having no designated_beneficiary for purposes of sec_401 of the code and the regulations thereunder providing the language as stated in wills on an ira beneficiary designation form is substantively equivalent to specifying the estate as the beneficiary pursuant to sec_1_401_a_9_-4 q a-1 the fact that an employee’s interest under the plan passes to a certain individual under a will or otherwise under applicable law does not make that individual a designated_beneficiary under sec_401 unless the individual is designated as a beneficiary under the plan accordingly under the foregoing rules taxpayer a must be treated as having no designated_beneficiary as of his death for purposes of determining distributions in accordance with sec_401 and the underlying regulations as discussed above we do not believe that there was a designated_beneficiary of ira x for sec_401 purposes at the time of taxpayer a’s death however to fully address the issues raised in the first ruling_request it is also necessary to address the court c order referenced herein taxpayer c through his authorized representative asserts that the court c order referenced above naming him as a beneficiary of ira x should be given effect for purposes of allowing him to qualify as a designated_beneficiary within the meaning of sec_401 of the code we believe that the code and regulations are clear as to the requirements of naming a designated_beneficiary and the timing of the beneficiary designation and do not permit the exception sought here sec_1_401_a_9_-4 q a-1 of the regulations provides that a designated_beneficiary is an individual designated as a beneficiary under the - terms of the ira or by an affirmative election of the ira owner under q a-4 of sec_1_401_a_9_-4 of the regulations only individuals who are beneficiaries under the ira on the ira owner's death and who remain beneficiaries as of september of the following calendar_year can be treated as designated beneficiaries for purposes of sec_401 as described in the preamble to these regulations t he period between death and the beneficiary determination_date is a period during which beneficiaries can be eliminated but not replaced with a beneficiary not designated under the ira as of the date of death’ preamble to sec_1 a of the regulations t d determination of the designated beneficiary’ the court c order provides that under state w law the phrase as stated in wills in the ira beneficiary designation is a specification of trust t as designated_beneficiary of ira x and that the eight individuals who are beneficiaries of theresidue of trust t including taxpayer c are the designated beneficiaries of taxpayer a’s ira x however to accept the court c order for purposes of sec_401 would in effect create or add designated beneficiaries by treating these individuals including taxpayer c as designated beneficiaries even though they were not designated as such by taxpayer a at his death to give such order retroactive effect for purposes of sec_401 would be inconsistent with the requirements of sec_401 and the final regulations promulgated thereunder as a result the court c order cannot be given effect for purposes of code sec_401 and irrespective of said order we will not treat taxpayer a as having named or designated taxpayer c -as a beneficiary of his ira x thus with respect to your first ruling_request the internal_revenue_service concludes that the language as stated in wills did not result in the eight individuals named in article vii c of trust t being treated as directly-named beneficiaries under ira x’s beneficiary designation therefore pursuant to sec_401 of the code and sec_1_401_a_9_-4 q a-3 of the regulations taxpayer c does not qualify as a designated_beneficiary of said ira x this conclusion is not changed by the court c order referenced above our conclusion with respect to your first ruling_request is dispositive of the - remaining three ruling requests this ruling letter is based on the assumption that ira x either has met is meeting or will meet the requirements of code sec_408 at ail times relevant thereto no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at either phone or fax please address all correspondence to se t ep ra t sincerely yours ances v sloan slow - employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
